DETAILED ACTION
1.	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.	The IDS filed 11/29/2021 and 2/11/2022 are considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 2, 8, 9, 11, 17, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 8, and 9 of U.S. Patent No. 10956775 B2 in view of Grove et al. (US 2004/0128320 A1).

Claims 1, 3, 6, 8, and 9 of U.S. Patent No. 10956775 B2 anticipates the subject matter of each of claims 1, 2, 8, 9, 11, 17, and 18 except for the recited “causing display of a user interface displaying the populated template, the user interface configured to generate a second item listing for the item based on the template upon receiving input indicating submission of the item for sale”, as recited in claim 1 and similarly in claims 8 and 17. However, Grove discloses 
causing display of a user interface displaying a populated template, the user interface configured to generate an item listing for the item based on the template upon receiving input indicating submission of the item for sale (Paragraphs 0042, Paragraph 0043 lines 6-16, Paragraph 0046 lines 13-21, Paragraph 0048 lines 6-23, Paragraph 0056 lines 3-11, and Paragraph 0060: listing and attribute data is inserted into template and a user interface with populated template is provided to the user to generate and post a listing for the item).
It would have been obvious to one of ordinary skill in the art, having the teachings of claims 1, 3, 6, 8, and 9 of U.S. Patent No. 10956775 B2 and Grove before him at the time the invention was made, to modify claims 1, 3, 6, 8, and 9 of U.S. Patent No. 10956775 B2 to include the causing display of a user interface displaying a populated template, the user interface configured to generate an item listing for the item based on the template upon receiving input indicating submission of the item for sale of Grove. It would have been advantageous for one to utilize such a combination as automatically generating a listing and allowing the user to preview and edit the listing before it is posted, as suggested by Grove (Paragraph 005 lines 8-10, Paragraph 00453 lines 7-10, and Paragraph 0048 lines 20-23, and Paragraph 0056 lines 8-11).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which 
Claim 1 recites “accessing the template based on the item description; and causing display of a user interface displaying the populated template, the user interface configured to generate a second item listing for the item based on the template upon receiving input indicating submission of the item for sale”.  Applicants have not indicated where support is found for the amendments. Further, upon review of the specification, a teaching or suggestion of the identified subject matter is not found.  The specification suggests accessing a template associated with the item identifier, see at least Fig. 7 element 716.  However, there is no teaching or suggestion of accessing the template based on the item description, as claimed.  The specification suggests returning a template to the user such that the user may modify the template for use in auctioning the item. However, there is no teaching or suggestion of causing display of a user interface let alone a user interface displaying the template. Further, there is no teaching of a user interface configured to generate a (second) item listing for the item based on the template. While the specification suggests the template for use in auctioning the item, there is no teaching of user interface that is configured to generate an item listing of any kind, let alone based on the template. Further, there is no teaching or suggestion of receiving input indicating submission of the item for sale let alone a user interface that generates an item listing based on the template upon receiving input indicating submission of the item for sale.  
Claims 8 and 17 recite similar subject matter as claim 1 and are rejected for similar reasons. 
Claims 2-7, 9-16, and 18-20 are rejected at least based on their dependency to one of claims 1, 8, and 17. 



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 17 recite the limitation "the populated template".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 9-16, and 18-20 are rejected at least based on their dependency to one of claims 1, 8, and 17.

Claims not rejected over the prior art of record
7.	Claim 1-20 have not been rejected over the prior art as the claims contains subject matter, in combination with the other elements, that is not disclosed by the prior art of record. However, the claims are not allowable as they remain rejected over 35 U.S.C. 112 and Double Patenting. Further, the claims are considered to contain NEW MATTER in view of the 35 U.S.C. 112 rejections. 
	Independent claims 1, 8, and 17 recite “determining, for a plurality of other images, a respective difference between a first color histogram of the first image and a plurality of color histograms of one or more images of the plurality of other images; selecting one of the second color histograms most similar to the first color histogram based on the respective differences; identifying a second image of the plurality of other images that is associated with the selected second color histogram, the second image 

Response to Arguments
8.	Applicants argument have been fully considered but are moot in view of the claim amendments. 

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397. The examiner can normally be reached M-F 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173